218 F.3d 697 (7th Cir. 2000)
Joseph RUFFINO, Randall A. Noble,  and Emmett Doherty,    Plaintiffs-Appellees,v.Michael SHEAHAN, individually and in his  official capacity as Sheriff of Cook County,  Illinois,    Defendant-Appellant.
No. 99-2981
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 10, 1999Decided June 27,  2000

Appeal from the United States District Court  for the  Northern District of Illinois, Eastern  Division.  Nos. 96 C 2234 & 97 C 5670--George W. Lindberg,  Judge.
Before Easterbrook, Rovner, and Diane P.  Wood, Circuit Judges.
Diane P. Wood, Circuit Judge.


1
This is an  interlocutory appeal that never should  have seen the light of day. For the most  part, it presents questions over which  this court has no appellate jurisdiction;  the only other issue is one that was  forfeited in the court below and that is  without merit in any event. On the eve of  trial, Michael Sheahan, the Sheriff of  Cook County, Illinois, made a last-ditch  effort to avoid final adjudication of the  civil rights case that three sheriffs'  deputies brought against him by taking an  appeal from the district court's decision  refusing to grant his motion for  dismissal on qualified immunity grounds.  The district court concluded that  dismissal would be premature, because the  resolution of the immunity issue depended  upon disputed issues of fact. The  Sheriff's attorneys convinced a panel of  this court to stay the start of the trial  while he attempted this appeal. On  interlocutory appeal, we have enough of  the record before us to conclude that the  Sheriff not only cannot prevail on his  immunity defense at this stage of the  proceedings, but also that his arguments  are so lacking in merit that he must show  cause why he should not be sanctioned for  filing this appeal.


2
* The underlying action concerns the  internal operations of the Sheriff's  office. In the late 1980s and early  1990s, the FBI was investigating  corruption in that office. It learned  that the Merit Board certification  process, an examination regime through  which deputy sheriffs were selected, was  compromised, and perhaps as many as 300  people had been certified for employment  even though they did not meet the  necessary requirements.


3
In 1990, Sheriff Michael Sheahan, a  Democrat, was elected to replace Sheriff  James O'Grady, a Republican. Upon taking  office, Sheahan promised to clean things  up. His efforts to do so took on added  urgency as the 1994 re-election campaign  began in earnest. In August 1994, two  months before the general election and  after the FBI investigation had been  underway for some time, Sheahan held a  press conference and announced that he  was bringing 30 deputies before the Merit  Board to seek their dismissal. Sheahan  claimed that he selected the 30  individuals based on their seniority, but  the targets had a different explanation.  They claimed that they had been singled  out because of their support for O'Grady  in the 1990 election, their support for  the Republican Party in general, and  their failure to contribute to the  Democratic Party.


4
The Merit Board dismissed the 1994  complaints in July 1995, but the Sheriff  pressed on, filing new charges before the  Board in August 1995. The latter charges  were dropped only in May 1998. Between  the start of the first round of charges  and the dismissal of the second, the 30  affected individuals were stripped of  their rank, declared ineligible for  overtime, barred from consideration for  promotion, and denied weapons permits  (which had the undesirable collateral  effect of making it impossible for them  to work lucrative private security jobs  during their off-hours).


5
Among the group of 30 were the three  plaintiffs in this case, Joseph Ruffino,  Randall Noble, and Emmett Doherty. Each  of these men held the title of "deputy  sheriff." In that capacity, they worked  as guards at various Cook County court  facilities, where they performed services  such as checking employee and attorney  identification cards, operating scanning  devices at the entrances to court  facilities, and providing security in  courtrooms and lock-up areas. They worked  under an immediate supervisor located at  the same facility. During the 1990  campaign, Ruffino and Doherty had both  worked for O'Grady's re-election; Noble  had posted O'Grady signs in his yard and  put O'Grady bumper stickers on his car.  In March 1994, just before the primary  election, Noble appeared on television to  discuss an allegation of bribery leveled  at a high-ranking official in Sheriff  Sheahan's administration--a matter Noble  believed was being covered up. Noble also  decided to run as a write-in candidate in  the general election and to distribute  anti-Sheahan literature.

II

6
On April 17, 1996, Ruffino and Noble  responded to Sheahan's decision to bring  them before the Merit Board by filing a  five count complaint against him in both  his individual and official capacities,  alleging that he acted under color of law  to deprive them of their First and  Fourteenth Amendment rights, in violation  of 42 U.S.C. sec. 1983, and alleging that  he had violated certain state laws. On  August 11, 1997, Doherty filed a  complaint alleging only the federal civil  rights violations similar to those that  the other two had raised. In a series of  rulings, the district court eliminated  everything from the case except various  claims against Sheahan in his official  capacity and the First Amendment claims  Ruffino, Noble, and Doherty are asserting  against him in his individual capacity.  The Sheriff moved for summary judgment on  those claims, arguing that even if he did  attempt to fire the three deputies for  patronage reasons, his decision to do so  was consistent with Illinois law and  furthered the public's interest in  rooting out corruption. He claimed that  the deprivations the plaintiffs suffered  were so trivial that they could not, as a  matter of law, establish a constitutional  violation. He also argued that he acted  in good faith. At no time did he breathe  a word before the district court hinting  that his actions were at least debatably  legitimate because the deputies in  question were policymakers.


7
The district court decided first that it  is not necessary for a First Amendment  claim to show the kind of loss of a  property interest that would support a  Fourteenth Amendment claim, citing Rutan  v. Republican Party of Illinois, 497 U.S. 62, 73 (1990), and Swick v. City of  Chicago, 11 F.3d 85, 87 (7th Cir. 1993).  To the contrary, said the court, under  Bart v. Telford, 677 F.2d 622, 625 (7th  Cir. 1982), a campaign of harassment or  disciplinary actions based on political  affiliation can violate the First  Amendment by chilling the exercise of the  public employee's constitutional rights.  Finding also that the facts concerning  the way the 30 deputies were selected for  termination proceedings were disputed,  the court decided that dismissal on  immunity grounds was inappropriate.

III

8
As the case reaches us, there are three  potential issues on appeal: (1) whether  the district court correctly rejected the  Sheriff's qualified immunity claim for  the official capacity counts; (2) whether  the Sheriff may at this point attack the  district court's qualified immunity  decision on the ground that the deputies  were all policymakers and thus subject to  firing under a fair reading of the  contemporaneous law; and (3) whether the  district court's decision rejecting  qualified immunity was correct. As we  explain briefly below, we have no  jurisdiction to consider the first or  third of these issues, and the Sheriff  has waived the second.


9
The doctrine of qualified immunity  exists to protect public officials  performing discretionary functions from  civil damages. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Official capacity  suits do not, by definition, place the  public official at risk of personal  liability. Instead, they implicate the  public fisc. A plaintiff seeking to  pursue an official capacity claim must be  able to point to a theory that entitles  it to sue the public agency. In Monell v.  Dept. of Soc. Serv. of the City of New  York, 436 U.S. 658, 690 (1978), the  Supreme Court held that municipalities  are "persons" for purposes of 42 U.S.C.  sec. 1983. See also Board of County  Comm'rs of Bryan County v. Brown, 520 U.S. 397, 403 (1997). In Illinois, the  office of the Sheriff as an institutional  matter is also ordinarily a suable entity  under sec. 1983. See Scott v. O'Grady,  975 F.2d 366, 370 (7th Cir. 1992). See  also Ill. Const. art. 7, sec. 4(C)  (sheriff is a county official). To take  an obvious counter-example, a state  itself cannot be sued for civil damages  in the absence of a valid abrogation of  Eleventh Amendment sovereign immunity or  a valid waiver of those rights.  Fitzpatrick v. Bitzer, 427 U.S. 445, 455-  56 (1976) (allowing damages action where  Congress acted pursuant to Fourteenth  Amendment powers); Edelman v. Jordan, 415 U.S. 651, 664-65 (1974) (disallowing  monetary awards generally). Because the  rationale that supports qualified  immunity from suit in individual capacity  cases is absent in official capacity  cases, it is well established that the  qualified immunity doctrine does not  apply to official capacity claims.  Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999); Ruehman v.  Sheahan, 34 F.3d 525, 527 (7th Cir.  1994); Ying Jing Gan v. City of New York,  996 F.2d 522, 529 (2d Cir. 1993). Since  the Sheriff's first ground of appeal does  not, therefore, even implicate a valid  branch of the qualified immunity  doctrine, and there is neither a final  judgment in the case nor another ground  supporting an interlocutory appeal, we  have no jurisdiction to consider it.


10
Next, the Sheriff tries to claim that  under this court's decisions in Upton v.  Thompson, 930 F.2d 1209 (7th Cir. 1991),  and Wallace v. Benware, 67 F.3d 655 (7th  Cir. 1995), it was not clearly  established in 1994 that patronage  dismissals of deputy sheriffs could as a  matter of law violate the deputies' First  Amendment rights. The law of qualified  immunity requires a plaintiff to show (1)  that she has asserted a violation of a  constitutional right, and (2) that the  right in question was clearly established  at the time of the challenged action.  See, e.g., Erwin v. Daley, 92 F.3d 521,  525 (7th Cir. 1996). The Sheriff's  argument focuses on the second of those  two factors.


11
As counsel for the Sheriff conceded at  oral argument, however, the Sheriff did  not raise this point at all before the  district court. Sheriff Sheahan's two  memoranda in that court raise other  arguments supporting immunity, but none  have anything to do with the so-called  policymaker exception he is now raising.  We note as well that it would be a  remarkable extension of the policymaker  line of cases to hold that the hundreds  of deputy sheriffs in Cook County are all  policymakers, for whom the Sheriff has a  legitimate interest in insisting on  personal and political loyalty. As Branti  v. Finkel, 445 U.S. 507, 518 (1980),  Flenner v. Sheahan, 107 F.3d 459, 463-64  (7th Cir. 1997), and even Upton itself, 930 F.2d at 1215-16, make clear, the  application of the policymaker exception  depends on the particular job functions  of the employees in question. Over what  would these deputy sheriffs, who were  serving as court security officers, be  making policy? How to operate the  security screening machines? Whom to  allow in the courtrooms? But we need not  tarry over those questions, because it is  so clear that the Sheriff waived this  argument that we reject it on that ground  alone.


12
Last, we consider the question  whether we have jurisdiction over the  Sheriff's contentions that he had  qualified immunity for the claims dealing  with his attempted discharges and petty  harassment of the plaintiff deputies. The  district court found, and we agree, that  resolution of these questions depends  critically on disputed issues of fact.  The Sheriff argues that he tried to  dismiss the 30-deputy group for reasons  relating to the corruption probe and  their qualifications for certification;  the plaintiffs respond that no such thing  was happening, and that they were being  targeted for political reasons. If the  former is true (even though the Merit  Board eventually dismissed the  proceedings), then the Sheriff may  prevail; if the latter is true,  principles as old and well-established as  those articulated in Elrod v. Burns, 427 U.S. 347 (1976), indicate that the  Sheriff violated the plaintiffs' First  Amendment rights. Nothing but fact-  finding will resolve this point, and the  same is true for the related harassment  claims. Johnson v. Jones, 515 U.S. 304  (1995), a case which, remarkably, counsel  for the Sheriff did not initially recall  when asked about it at oral argument,  spells the end of the Sheriff's appeal on  this point. The issue before us is  qualified immunity; the appeal is  interlocutory; and its resolution depends  on disputed issues of fact. Johnson holds  that we have no jurisdiction over this  issue, and we therefore must dismiss this  part of appeal as well.

IV

13
The lower court told the parties that in  its view, any "interlocutory appeal would  be frivolous." We are inclined to agree,  and so we hereby order that the Sheriff,  in both his official and individual  capacities, show cause as to why we  should not impose sanctions under Fed. R.  App. P. 38. Also, the plaintiffs should  submit a statement of the pertinent costs  and fees to this court within 14 days.


14
The appeal is Dismissed in part for want  of jurisdiction; the decision below is  Affirmed insofar as it is construed as an  appeal from a denial of immunity on the  waived policymaker theory.